 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JENNIFER G. REDMOND, Cal. Bar No. 144790
 3 BROOKE S. PURCELL, Cal. Bar No. 260058
   Four Embarcadero Center, 17th Floor
 4 San Francisco, California 94111-4109
   Telephone:    415.434.9100
 5 Facsimile:    415.434.3947
   Email:        jredmond@sheppardmullin.com
 6               bpurcell@sheppardmullin.com

 7 Attorneys for Defendants
   LENDINGTREE, INC., LENDINGTREE LLC
 8 and SAM YOUNT

 9 LAWLESS & LAWLESS
   BARBARA A. LAWLESS, Cal. Bar No. 53195
10 EMILY S. MCGRATH, Cal. Bar No. 289624
   354 Pine Street, 4th Floor
11 San Francisco, CA 94104
   Telephone:     415.391.7555
12 Facsimile:     415.391.4228
   Email:         blawless@lawlesssf.com
13                emcgrath@lawlesssf.com
14 Attorneys for Plaintiff
   SNEJANA NORRIS
15

16                                    UNITED STATES DISTRICT COURT
17                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
18

19 SNEJANA NORRIS,                                  Case No. 4:18-cv-03155-HSG
20                      Plaintiff,                  Assigned to Judge Haywood S. Gilliam, Jr.
21           v.                                     STIPULATED PROTECTIVE ORDER
22 LENDINGTREE, INC., LENDINGTREE
   LLC, SAM YOUNT, and DOES ONE through
23 FIFTY, inclusive,,

24                      Defendants.
25

26

27

28

                                                  -1-                     Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                              STIPULATED PROTECTIVE ORDER
 1 1.        PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3 confidential, proprietary, or private information for which special protection from public disclosure

 4 and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 5 the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 6 Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

 7 or responses to discovery and that the protection it affords from public disclosure and use extends

 8 only to the limited information or items that are entitled to confidential treatment under the

 9 applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

10 this Stipulated Protective Order does not entitle them to file confidential information under seal;

11 Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

12 applied when a party seeks permission from the court to file material under seal.

13 2.        DEFINITIONS

14 2.1       Challenging Party: a Party or Non-Party that challenges the designation of information or
15 items under this Order.

16 2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
17 stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil

18 Procedure 26(c).

19 2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as their
20 support staff).

21 2.4       Designating Party: a Party or Non-Party that designates information or items that it produces

22 in disclosures or in responses to discovery as “CONFIDENTIAL.”

23 2.5       Disclosure or Discovery Material: all items or information, regardless of the medium or
24 manner in which it is generated, stored, or maintained (including, among other things, testimony,

25 transcripts, and tangible things), that are produced or generated in disclosures or responses to

26 discovery in this matter.

27

28

                                                      -2-                       Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                    STIPULATED PROTECTIVE ORDER
 1 2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

 2 litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 3 consultant in this action.

 4 2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel does

 5 not include Outside Counsel of Record or any other outside counsel.

 6 2.8       Non-Party: any natural person, partnership, corporation, association, or other legal entity not

 7 named as a Party to this action.

 8 2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action but are

 9 retained to represent or advise a party to this action and have appeared in this action on behalf of that

10 party or are affiliated with a law firm which has appeared on behalf of that party.

11 2.10      Party: any party to this action, including all of its officers, directors, employees, consultants,

12 retained experts, and Outside Counsel of Record (and their support staffs).

13 2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in this
14 action.

15 2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,
16 photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

17 storing, or retrieving data in any form or medium) and their employees and subcontractors.

18 2.13      Protected Material: any Disclosure or Discovery Material that is designated as
19 “CONFIDENTIAL.”

20 2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

21 Party.

22 3.        SCOPE
23           The protections conferred by this Stipulation and Order cover not only Protected Material (as
24 defined above), but also (1) any information copied or extracted from Protected Material; (2) all

25 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

26 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

27 However, the protections conferred by this Stipulation and Order do not cover the following

28 information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                                                       -3-                        Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                      STIPULATED PROTECTIVE ORDER
 1 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 2 publication not involving a violation of this Order, including becoming part of the public record

 3 through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 4 disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

 5 information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 6 Protected Material at trial shall be governed by a separate agreement or order.

 7 4.        DURATION

 8           Even after final disposition of this litigation, the confidentiality obligations imposed by this

 9 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

10 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

11 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

12 and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action, including the

13 time limits for filing any motions or applications for extension of time pursuant to applicable law.

14 5.        DESIGNATING PROTECTED MATERIAL

15 5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
16 Party that designates information or items for protection under this Order must take care to limit any

17 such designation to specific material that qualifies under the appropriate standards. The Designating

18 Party must designate for protection only those parts of material, documents, items, or oral or written

19 communications that qualify – so that other portions of the material, documents, items, or

20 communications for which protection is not warranted are not swept unjustifiably within the ambit of

21 this Order.

22           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
23 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

24 encumber or retard the case development process or to impose unnecessary expenses and burdens on

25 other parties) expose the Designating Party to sanctions.

26 If it comes to a Designating Party’s attention that information or items that it designated for

27 protection do not qualify for protection, that Designating Party must promptly notify all other Parties

28 that it is withdrawing the mistaken designation.

                                                       -4-                        Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                      STIPULATED PROTECTIVE ORDER
 1 5.2       Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

 2 second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

 3 Discovery Material that qualifies for protection under this Order must be clearly so designated

 4 before the material is disclosed or produced.

 5           Designation in conformity with this Order requires:

 6           (a) for information in documentary form (e.g., paper or electronic documents, but excluding

 7 transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

 8 legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

 9 portions of the material on a page qualifies for protection, the Producing Party also must clearly

10 identify the protected portion(s) (e.g., by making appropriate markings in the margins).

11 A Party or Non-Party that makes original documents or materials available for inspection need not

12 designate them for protection until after the inspecting Party has indicated which material it would

13 like copied and produced. During the inspection and before the designation, all of the material made

14 available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

15 identified the documents it wants copied and produced, the Producing Party must determine which

16 documents, or portions thereof, qualify for protection under this Order. Then, before producing the

17 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

18 that contains Protected Material. If only a portion or portions of the material on a page qualifies for

19 protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

20 appropriate markings in the margins).

21           (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

22 Designating Party identify on the record, before the close of the deposition, hearing, or other

23 proceeding, all protected testimony or within 30 days of the receipt of the transcript.

24           (c) for information produced in some form other than documentary and for any other

25 tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

26 containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

27 portion or portions of the information or item warrant protection, the Producing Party, to the extent

28 practicable, shall identify the protected portion(s).

                                                       -5-                        Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                      STIPULATED PROTECTIVE ORDER
 1 5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

 2 qualified information or items does not, standing alone, waive the Designating Party’s right to secure

 3 protection under this Order for such material. Upon timely correction of a designation, the Receiving

 4 Party must make reasonable efforts to assure that the material is treated in accordance with the

 5 provisions of this Order.

 6 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7 6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

 8 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 9 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

10 or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

11 confidentiality designation by electing not to mount a challenge promptly after the original

12 designation is disclosed.

13 6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

14 providing written notice of each designation it is challenging and describing the basis for each

15 challenge. The parties shall attempt to resolve each challenge in good faith and must begin the

16 process by conferring within 14 days of the date of service of notice. In conferring, the Challenging

17 Party must explain the basis for its belief that the confidentiality designation was not proper and

18 must give the Designating Party an opportunity to review the designated material, to reconsider the

19 circumstances, and, if no change in designation is offered, to explain the basis for the chosen

20 designation. A Challenging Party may proceed to the next stage of the challenge process only if it

21 has engaged in this meet and confer process first or establishes that the Designating Party is

22 unwilling to participate in the meet and confer process in a timely manner.

23 6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court intervention, the
24 Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7

25 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of

26 challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve

27 their dispute, whichever is earlier. Each such motion must be accompanied by a competent

28 declaration affirming that the movant has complied with the meet and confer requirements imposed

                                                      -6-                        Case No. 4:18-cv-03155-HSG
    SMRH:488347921.1                                                      STIPULATED PROTECTIVE ORDER
 1 in the preceding paragraph. Failure by the Designating Party to make such a motion including the

 2 required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

 3 confidentiality designation for each challenged designation. In addition, the Challenging Party may

 4 file a motion challenging a confidentiality designation at any time if there is good cause for doing so,

 5 including a challenge to the designation of a deposition transcript or any portions thereof. Any

 6 motion brought pursuant to this provision must be accompanied by a competent declaration

 7 affirming that the movant has complied with the meet and confer requirements imposed by the

 8 preceding paragraph.

 9           The burden of persuasion in any such challenge proceeding shall be on the Designating

10 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

11 unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

12 Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

13 retain confidentiality as described above, all parties shall continue to afford the material in question

14 the level of protection to which it is entitled under the Producing Party’s designation until the court

15 rules on the challenge.

16 7.        ACCESS TO AND USE OF PROTECTED MATERIAL

17 7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or produced
18 by another Party or by a Non-Party in connection with this case only for prosecuting, defending, or

19 attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

20 persons and under the conditions described in this Order. When the litigation has been terminated, a

21 Receiving Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

22           Protected Material must be stored and maintained by a Receiving Party at a location and in a
23 secure manner that ensures that access is limited to the persons authorized under this Order.

24 7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
25 court or permitted in writing by the Designating Party, a Receiving Party may disclose any

26 information or item designated “CONFIDENTIAL” only to:

27           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

28 said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

                                                      -7-                       Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                    STIPULATED PROTECTIVE ORDER
 1 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

 2 attached hereto as Exhibit A;

 3           (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

 4 to whom disclosure is reasonably necessary for this litigation and who have signed the

 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 6           (c) Experts (as defined in this Order) or consultants of the Receiving Party to whom

 7 disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment and

 8 Agreement to Be Bound” (Exhibit A);

 9           (d) the court and its personnel;

10           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

11 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

12 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13           (f) witnesses in the action to whom disclosure is reasonably necessary and who have signed

14 the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

15 Designating Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to

16 depositions that reveal Protected Material must be separately bound by the court reporter and may

17 not be disclosed to anyone except as permitted under this Stipulated Protective Order.

18           (g) the author or recipient of a document containing the information or a custodian or other

19 person who otherwise possessed or knew the information.

20           (h) a mediator selected by the Parties.

21 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

22           LITIGATION
23           If a Party is served with a subpoena or a court order issued in other litigation that compels
24 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

25 must:

26

27

28

                                                       -8-                        Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                      STIPULATED PROTECTIVE ORDER
 1           (a) promptly notify in writing the Designating Party. Such notification shall include a copy

 2 of the subpoena or court order;

 3           (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 4 other litigation that some or all of the material covered by the subpoena or order is subject to this

 5 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 6           (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 7 Designating Party whose Protected Material may be affected.

 8           If the Designating Party timely seeks a protective order, the Party served with the subpoena

 9 or court order shall not produce any information designated in this action as “CONFIDENTIAL”

10 before a determination by the court from which the subpoena or order issued, unless the Party has

11 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

12 expense of seeking protection in that court of its confidential material – and nothing in these

13 provisions should be construed as authorizing or encouraging a Receiving Party in this action to

14 disobey a lawful directive from another court.

15 9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

16           LITIGATION
17           (a) The terms of this Order are applicable to information produced by a Non-Party in this
18 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

19 connection with this litigation is protected by the remedies and relief provided by this Order.

20 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

21 protections.

22           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
23 Party’s confidential information in its possession, and the Party is subject to an agreement with the

24 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

25                      (1) promptly notify in writing the Requesting Party and the Non-Party that some or
26 all of the information requested is subject to a confidentiality agreement with a Non-Party;

27

28

                                                        -9-                      Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                     STIPULATED PROTECTIVE ORDER
 1                      (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

 2 this litigation, the relevant discovery request(s), and a reasonably specific description of the

 3 information requested; and

 4                      (3) make the information requested available for inspection by the Non-Party.

 5           (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

 6 of receiving the notice and accompanying information, the Receiving Party may produce the Non-

 7 Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

 8 protective order, the Receiving Party shall not produce any information in its possession or control

 9 that is subject to the confidentiality agreement with the Non-Party before a determination by the

10 court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

11 seeking protection in this court of its Protected Material.

12 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

13           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
14 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

15 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

16 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

17 inform the person or persons to whom unauthorized disclosures were made of all the terms of this

18 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

19 Be Bound” that is attached hereto as Exhibit A.

20 11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
21           MATERIAL
22           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
23 material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

24 are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

25 modify whatever procedure may be established in an e-discovery order that provides for production

26 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

27 parties reach an agreement on the effect of disclosure of a communication or information covered by

28

                                                       -10-                      Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                     STIPULATED PROTECTIVE ORDER
 1 the attorney-client privilege or work product protection, the parties may incorporate their agreement

 2 in the stipulated protective order submitted to the court.

 3 12.       MISCELLANEOUS

 4 12.1      Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

 5 modification by the court in the future.

 6 12.2      Right to Assert Other Objections. By stipulating to the entry of this Protective Order no Party

 7 waives any right it otherwise would have to object to disclosing or producing any information or

 8 item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

 9 right to object on any ground to use in evidence of any of the material covered by this Protective

10 Order.

11 12.3      Filing Protected Material. Without written permission from the Designating Party or a court

12 order secured after appropriate notice to all interested persons, a Party may not file in the public

13 record in this action any Protected Material. A Party that seeks to file under seal any Protected

14 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

15 pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

16 to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

17 Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

18 protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

19 to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

20 in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

21 13.       FINAL DISPOSITION

22           Within 60 days after the final disposition of this action, as defined in paragraph 4, each
23 Receiving Party must return all Protected Material to the Producing Party or destroy such material.

24 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

25 summaries, and any other format reproducing or capturing any of the Protected Material. Whether

26 the Protected Material is returned or destroyed, the Receiving Party must submit a written

27 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

28 by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                                                      -11-                       Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                     STIPULATED PROTECTIVE ORDER
 1 that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

 2 abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 3 Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 4 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 5 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 6 and expert work product, even if such materials contain Protected Material. Any such archival copies

 7 that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 8 Section 4 (DURATION).

 9       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

10 Dated: Nov. ___, 2018                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
11

12                                       By
                                                               JENNIFER G. REDMOND
13                                                               BROOKE PURCELL
14
                                                            Attorneys for Defendants
15                                                   LENDINGTREE, INC., LENDINGTREE LLC
                                                               and SAM YOUNT
16

17 Dated: Nov. ___, 2018                LAWLESS & LAWLESS
18

19                                      By
                                                               BARBARA A. LAWLESS
20                                                              EMILY S. MCGRATH

21                                                               Attorneys for Plaintiff
                                                                 SNEJANA NORRIS
22

23 PURSUANT TO STIPULATION, IT IS SO ORDERED.

24

25 Dated: November 28, 2018                       ___________________________________________
                                                  HON. HAYWOOD S. GILLIAM, JR.
26                                                Judge, Northern District of California
27

28

                                                    -12-                       Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                   STIPULATED PROTECTIVE ORDER
 1                                                EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I, _____________________________ [print or type full name], of _________________

 4 [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5 understand the Stipulated Protective Order that was issued by the United States District Court for

 6 the Northern District of California on [date] in the case of Snejana Norris v. LendingTree, Inc., et

 7 al. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and

 8 I understand and acknowledge that failure to so comply could expose me to sanctions and

 9 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

10 any information or item that is subject to this Stipulated Protective Order to any person or entity

11 except in strict compliance with the provisions of this Order.

12           I further agree to submit to the jurisdiction of the United States District Court for the

13 Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

14 Order, even if such enforcement proceedings occur after termination of this action.

15           I hereby appoint __________________________ [print or type full name] of

16 _______________________________________ [print or type full address and telephone number]

17 as my California agent for service of process in connection with this action or any proceedings

18 related to enforcement of this Stipulated Protective Order.

19

20 Date: ______________________________________

21 City and State where sworn and signed: _________________________________

22 Printed name: _______________________________

23 Signature: __________________________________

24

25

26

27

28

                                                      -13-                        Case No. 4:18-cv-03155-HSG
     SMRH:488347921.1                                                      STIPULATED PROTECTIVE ORDER
